Case: 11-60380     Document: 00511849587         Page: 1     Date Filed: 05/09/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                            May 9, 2012
                                     No. 11-60380
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

BOBBY C. DOZIER,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                     for the Northern District of Mississippi
                             USDC No. 1:10-CR-107-1


Before BENAVIDES, STEWART, and HIGGINSON, Circuit Judges.
PER CURIAM:*
        Bobby C. Dozier pleaded guilty to possession of a computer hard drive
containing images of child pornography, and the district court sentenced him to
a below-guidelines 30-months in prison to be followed by five years of supervised
release. On direct appeal, Dozier asserts, for the first time, that his trial
attorney rendered ineffective assistance because he failed to comply with the
court-imposed deadlines for preparing his expert witness for trial and, thus,
failed to present a defense.

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-60380    Document: 00511849587      Page: 2   Date Filed: 05/09/2012

                                  No. 11-60380

      “[T]he general rule in this circuit is that a claim of ineffective assistance
of counsel cannot be resolved on direct appeal when the claim has not been
raised before the district court since no opportunity existed to develop the record
on the merits of the allegations.” United States v. Gulley, 526 F.3d 809, 821 (5th
Cir. 2008) (internal quotation marks and citation omitted).          The alleged
ineffectiveness of Dozier’s counsel cannot be resolved from the evidence
contained in the record and, if warranted, would require consideration of matters
outside the record. See United States v. Navejar, 963 F.2d 732, 735 (5th Cir.
1992).
      Accordingly, we decline to address Dozier’s ineffective assistance of counsel
claims, but without prejudice to his right to raise them in a 28 U.S.C. § 2255
proceeding. See United States v. Higdon, 832 F.2d 312, 314 (5th Cir. 1987). The
judgment of the district court is AFFIRMED.




                                        2